*531Judgment, Supreme Court, Bronx County (Ralph A. Fabrizio, J.), rendered April 24, 2006, convicting defendant, after a jury trial, of robbery in the second degree and attempted robbery in the second degree, and sentencing him to consecutive terms of six years and four years, respectively, unanimously affirmed.
The court properly exercised its discretion (see People v Foy, 32 NY2d 473, 477-478 [1973]) in denying defendant’s request that the commencement of trial be delayed to enable him to interview certain potential witnesses. The court provided a suitable remedy by affording defense counsel or his investigator an opportunity to interview these witnesses during jury selection, and the court specifically assured counsel that there would be no opening statements until these interviews were conducted. Counsel interviewed both witnesses, and advised the court that although he had additional questions for one of them, he was ready for opening statements. Counsel ultimately chose not to call either witness. Defendant has not demonstrated that he was prejudiced in any manner by this procedure.
To the extent that defendant’s challenges to the reliability of certain trial testimony can be viewed as a claim that the verdict was against the weight of the evidence, we reject such claim (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant’s remaining contentions, including those relating to the criteria employed by the court in imposing sentence, are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Concur— Tom, J.E, Mazzarelli, Williams and Sweeny, JJ.